ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
2.            The information disclosure statement (IDS) submitted on 09/17/2020 and 10/20/2021, respectively, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.            The following is an examiner’s statement of reasons for allowance:
Claims 1-21 are allowed because the prior art made of record does not teach a multi-voltage charging terminal access port, in the manner as recited in the claims. 

Reasons For Allowance
4.         With respect to claims 1-10, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
a first movable cover plate mounted within the at least one housing, the first movable cover plate comprising a first access hole and being movable between a first position wherein the first access hole is laterally offset from the first charging terminal to obstruct access to the first charging terminal and a second position wherein the first 
a second movable cover plate mounted within the at least one housing, the second movable cover plate comprising a second access hole and being movable between a third position wherein the second access hole is laterally offset from the second charging terminal to obstruct access to the second charging terminal and a fourth position wherein the second access hole is aligned with the second charging terminal to allow access to the second charging terminal.

5.         With respect to claim 11-19, the prior art made of record fails to teach the combination of steps recited in claim 11, including the following particular combination of steps as recited in claim 11, as follows:
wherein, when the movable cover plate is in the first position, the first access hole is laterally offset from the first charging terminal to obstruct access to the first charging terminal and the second access hole is aligned with the second charging terminal to allow access to the second charging terminal; wherein, when the movable cover plate is in the second position, the first access hole is aligned with the first charging terminal to allow access to the first charging terminal and the second access hole is laterally offset from the second charging terminal to obstruct access to the second charging terminal.

a movable cover plate mounted within the at least one housing, the movable cover plate comprising an access hole therethrough and a locking pin extending from the movable cover plate towards the fixed plate, wherein the movable cover plate is movable between a first position and a second position; wherein, when the movable cover plate is in the first position, the access hole is laterally offset from the first charging terminal to obstruct access to the first charging terminal. 

7.         With respect to claim 21, the prior art made of record fails to teach the combination of steps recited in claim 21, including the following particular combination of steps as recited in claim 21, as follows:
a first movable cover mounted to the at least one housing, the first movable cover being movable between an open position in which the first charging terminal is accessible for charging and a closed position in which the first charging terminal is inaccessible for charging; a second movable cover that is movable between an open position in which the second charging terminal is accessible for charging and a closed position in which the second charging terminal is inaccessible for charging.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851